         Case 1:20-cv-01050-JDP Document 4 Filed 08/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFREY E. WALKER,                                     Case No. 1:20-cv-01050-JDP
12                       Plaintiff,
                                                             ORDER GRANTING APPLICATION
13            v.                                             TO PROCEED IN FORMA PAUPERIS
14    MINA BESHARA, et al.,
                                                             ECF No. 2
15                       Defendants.
16

17

18          Plaintiff Jeffrey E. Walker is a civil detainee proceeding without counsel in this civil
19   rights action pursuant to 42 U.S.C. § 1983. Individuals detained pursuant to California’s Welfare
20   and Institutions Code are civil detainees and not prisoners within the meaning of the Prison

21   Litigation Reform Act. See Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000).

22          Plaintiff has filed an application to proceed in forma pauperis. Examination of this

23   application reveals that plaintiff is unable to afford the costs of this action. Accordingly, the

24   motion to proceed in forma pauperis is granted.

25

26
27

28
                                                         1
        Case 1:20-cv-01050-JDP Document 4 Filed 08/03/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     August 3, 2020
 4                                          UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 205.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
